IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 11, 2008
                                       No. 07-60288
                                                                      Charles R. Fulbruge III
                                                                              Clerk
VARRY EDWARDS ANDERSON; MARTHA RUSH; LILLIE EDWARDS;
CALVIN BEASLEY; BOBBY BANKS, JR; EDGAR DOUGLAS; ROSIETTA
GROWDY; LYNDELL HENDERSON; DANNY HENDERSON; GEORGIA
JENKINS; MARGARET ANDERSON; DAVID ANDERSON

                                                  Plaintiffs - Appellants
v.

GENERAL MOTORS ACCEPTANCE CORPORATION; GENERAL MOTORS
CORPORATION; YAZOO MOTOR COMPANY; HERRIN-GEAR
CHEVROLET COMPANY INC; ALL STAR MOTORS; GREENVILLE AUTO
MALL INC; YAZOO MOTORS; ROGERS USURY CHEVROLET; ROBERT
OLSON; CLAUDE POTTER; RICHARD VOSS; DEREK WRIGHT;
UNKNOWN DEFENDANTS, "A", "B", and "C", whether singular or plural,
those other persons, corporations, firms or other entities whose wrongful
conduct caused the injuries and damages to the plaintiff, all of whose true
and correct names, are unknown; BLACKWELL CHEVROLET CO

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi


Before JOLLY, BARKSDALE, AND BENAVIDES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.